    Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 1 of 18 PageID #: 1505



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CITY OF HUNTINGTON,
     Plaintiff,
v.                                                     CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
     Defendants.

CABELL COUNTY COMMISSION,
    Plaintiff,                                         Consolidated case:
v.                                                     CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.


    PLAINTIFFS CITY OF HUNTINGTON AND CABELL COUNTY COMMISSION’S
                          MOTION TO COMPEL

        COME NOW Plaintiffs, CITY OF HUNTINGTON and CABELL COUNTY

COMMISSION, and submit this Motion to Compel Discovery against Defendants

AmerisourceBergen Drug Corporation (“ABC”) and Cardinal Health, Inc. (“CAH”) (collectively

referred to as “Distributor Defendants”) pursuant to Rule 37 of the Federal Rules of Civil

Procedure. See also Handy v. State Farm Mut. Auto. Ins. Co., No. 5:15-CV-01950, 2016 WL

146530 (S.D.W. Va. Jan. 12, 2016).

        1.      Plaintiffs served Plaintiffs’ First Combined Discovery Requests to Distributors

served on October 22, 2019. The discovery encompassed eleven (11) combined discovery requests

essential to this case. (Exhibit A).

         2.     Each of the Distributor Defendants provided evasive and/or incomplete responses.

(Exhibit B: ABC); (Exhibit C: CAH) (Exhibit D: MCK).1


1
 Counsel for Plaintiffs and counsel for McKesson recently conducted a meet and confer on deficiencies
Plaintiffs contend exist as to McKesson’s Responses to Plaintiffs’ Combined Discovery Request Nos. 2,
                                                  1
  Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 2 of 18 PageID #: 1506



        3.      The movant has in good faith conferred or attempted to confer with the person or

party failing to make disclosure or discovery in an effort to obtain it without court action.

        4.      As an initial matter, each of the discovery responses begins with a preamble of

boilerplate objections including objections related to relevance and Distributor Defendants’

assertion that Plaintiffs’ requests are unduly burdensome. It is inconceivable that any of these

discovery requests are objectionable on the grounds of relevance. The discovery requests all relate

to a subject matter we have litigated for the past two years during which time the parties’ discovery

work has generated discovery rulings, expert witness reports, Daubert rulings and summary

judgment orders. Distributor Defendants’ undue burden objection is also not well taken. We read

this to mean “we have relevant information but refuse to disclose because it is too hard.” Plaintiffs

ask the Court to strike the boilerplate objections and compel the Distributor Defendants to assert

good faith objections to be resolved rather than preserved.

        5.      Each of the eleven (11) discovery responses is addressed in turn:
        Combined Request No. 1: Please produce all transactional data related to the
        distribution of prescription opioids arising out of CT2 from January 1, 1996,
        to the present.
        CAH and MCK have disclosed transactional data, to the extent such exists, for the tri-state

area of West Virginia, Ohio and Kentucky. ABC has yet to fully comply. Plaintiffs request an

order be entered compelling full disclosure of all transactional data no later than March 15, 2020.

        Combined Request No. 2: Please identify in chronological order the title of
        each Suspicious Order Monitoring System (SOMS) policy in force from
        January 1, 1996, to the present and produce a copy of the same. After each
        entry, please identify the Bates range which corresponds to each policy to
        enable a jury to correlate each policy in your written answer to each document
        produced.


3, 4, 5, 7, 9, 10, and 11. Agreement was reached such that McKesson will supplement its responses to the
aforementioned requests to address the noted deficiencies beginning next week.


                                                   2
    Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 3 of 18 PageID #: 1507



        None of the Distributor Defendants have fully complied or certified completion of

production. ABDC referred Plaintiffs to a list of hundreds of documents identified with Bates

numbers and Cardinal identified a similar list that includes a Bates range of over 1.2 million pages

of documents.2

        This issue has been problematic for the past two years. Federal law requires each

Distributor Defendant to “design and operate a system to disclose to the registrant suspicious

orders of controlled substances.” 28 CFR 1301.74(b) [1971].3 Plaintiffs have doggedly pursued

the Distributor Defendants to create a clear and concise record of its SOMS policy chronology

and evolution. In fact, ABC agreed to identify a timeline of its suspicious order monitoring policies

and procedures by defining them in sequence. Plaintiffs ask for an order compelling each

Distributor Defendant to fully respond to this discovery request, identifying by Bates number

which policies were in place and at what time since 1996.

        Combined Request No. 3: Please identify each suspicious order you reported
        to any regulatory body, including the DEA and/or the West Virginia Board of
        Pharmacy, arising out of CT2 and produce all documents related thereto.
        After each entry, please identify the Bates range which corresponds to each
        suspicious order to enable a jury to correlate each suspicious order in your
        written answer to each document produced.
        None of the Distributor Defendants have fully complied or certified completion. Cardinal

has produced a single spreadsheet with information related to orders by its customers in

Huntington/Cabell County (CAH_MDL2804_03468434), which are orders placed mostly from


2
 On January 27, 2020 an informal discussion was held with Judge Aboulhoson and while Cardinal indicated
then that it could not specify the applicable timeframe for each SOMS policy it has failed to provide a
verified answer to this discovery request admitting that they do not know when certain SOMS policies were
in place. Cardinal should be made to admit in a verified response that it cannot determine when its SOMS
were in place or provide the chronology requested.
3
 See also Opinion and Order Regarding Plaintiffs’ Summary Judgment Motions Addressing the Controlled
Substances Act, In re: National Prescription Opiate Litigation, MDL2804 (Case: 1:17-md-02804-DAP)
(Doc #: 2483) (Filed: 08/19/19);


                                                   3
 Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 4 of 18 PageID #: 1508



2012 through 2017. ABDC has produced a collection of spreadsheets (ABDCMDL01911435-

01911482) that reflect information related to suspicious orders placed by West Virginia customers.

However, none of the Defendants have certified that they have completely produced and identified

all suspicious order data responsive to this request.

       Federal law requires each Distributor Defendant to “inform the Field Division Office of

the Administration in his area of suspicious orders when discovered by the registrant.” 28 CFR

1301.74(b) [1971]. Each of the Distributor Defendants have taken a slightly different position

regarding (a) the timing of when an order becomes “suspicious” and (b) the format of each

reported order. The standard response is to reference broad ranges of documents and/or unwieldy

spreadsheets filled with lines of data. Plaintiffs’ request was drafted to elicit a concise and direct

response from each Distributor Defendant that identifies each of the orders arising from

pharmacies in Huntington/Cabell County that were reported as suspicious along with the Bates

reference identifying that order, and the due diligence that accompanied it. Given the finite

number of reported suspicious orders, this task should be simple. Plaintiffs respectfully request an

order compelling each Defendant to immediately produce and identify by Bates number all

suspicious orders responsive to this request or certify that they have already produced the

information, identifying all relevant Bates numbers.

       Combined Request No. 4: Please produce the due diligence file for each of your
       customers in CT2. Please identify the Bates range which corresponds to each
       due diligence file to enable a jury to correlate each due diligence file to each of
       your customers.
       None of the Distributor Defendants have fully complied or certified completion. Federal

law requires each Distributor Defendant to block all suspicious orders until its conducts “due

diligence” necessary to determine whether an order is likely to be diverted into illegal channels.

See fn.1 at p. 15. This is the law of the case. Distributor Defendants have denied this legal duty


                                                  4
  Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 5 of 18 PageID #: 1509



exists for more than 15 years in administrative proceedings and courts across the country. But

Judge Polster has clearly ruled against them, and in favor of a clear and consistent interpretation

of the law. Now Distributor Defendants must produce the due diligence file for each order that

they identified as potentially suspicious, that they eventually shipped. The standard response to

this discovery request is to amorphously reference a broad range of documents. We ask that an

order be entered which compels each Distributor Defendant to identify the Bates range(s) for each

due diligence file for each pharmacy it serviced in Huntington/Cabell County so that Plaintiffs

may evaluate the due diligence files related to each Distributor Defendants’ customers, and the

orders they shipped to those customers.

       Combined Request No. 5: Please identify each sales representative(s)
       responsible for the CT2 territory and produce the custodial file for each.
       Please identify the Bates range which corresponds to each custodial file to
       enable a jury to correlate each name in your written answer to each custodial
       file produced.
       Each of the Distributor Defendants have provided the names of sales representatives

responsible for the Huntington/Cabell County sales territory. None have provided the custodial

files for those witnesses. Plaintiffs recently finalized negotiation of search terms to be applied

against ABC’s relevant custodians, including the relevant sales representatives and ABC has

agreed to begin collecting, reviewing and producing documents. We ask that an order be entered

which compels each Distributor Defendant to disclose the custodial file of each sales representative

along with a reference to correlating Bates stamp ranges to perfect the record and ensure

completeness.

       Combined Request No. 6: Please produce all documents in your possession,
       custody and/or control related to Safescript Pharmacy #6 (DEA# BS8246349)
       formerly located at 335 Fourth Avenue in Huntington, Cabell County, West
       Virginia.




                                                 5
  Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 6 of 18 PageID #: 1510



       Cardinal Health and McKesson respond that no such documents exist. ABC objects to this

discovery request on the following grounds:

       ABDC incorporates herein by reference its General Objections, and limits its
       response to the time period established by Discovery Ruling Nos. 2 and 3.
       ABDC further objects to this Combined Request as overbroad, unduly
       burdensome, and not reasonably calculated to lead to the discovery of information
       or documents relevant to any claim or defense in this action to the extent that it is
       not limited to ABDC’s distribution of Opioids to Cabell County or the City of
       Huntington. Subject to and without waiving its objections, ABDC will conduct a
       reasonable search and produce non-privileged documents responsive to this
       Combined Request.

ABC has yet to fully comply with this discovery request. The DEA’s ARCOS database (2006-

2014) indicates that ABDC sold 1.2 million hydrocodone pills (totaling 6.6 million MMEs) and

2.6 million oxycodone pills (totaling a staggering 91 million MMEs) before getting shut down by

the DEA in February 2012. It is inconceivable this discovery request is overbroad, unduly

burdensome, and not reasonably calculated to lead to the discovery of information or documents

relevant to any claim or defense in this action. Plaintiffs request that the Court enter an order

compelling full compliance with this discovery request. Further, Plaintiffs request that the Court

order ABC to identify any alleged privileged documents in a privilege log so that they may be

reviewed by the Court during an expedited in camera hearing. Production of all documents

referencing this pharmacy is a priority.

       Combined Request No. 10: Please produce all documents related to internal
       investigations referencing the distribution of prescription opioids in West
       Virginia.
       ABDC objected to this discovery request as overbroad, unduly burdensome, and not

reasonably calculated to lead to the discovery of information or documents relevant to any claim

or defense. Cardinal Health has stated that it has already produced responsive documents,

somewhere in the 1.4 million documents already produced, but only identified one such document

by Bates number.     By way of further explanation, McKesson (Fortune rank #7), ABC (Fortune
                                               6
  Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 7 of 18 PageID #: 1511



rank #10) and Cardinal Health (Fortune rank #16) were sued by the WVAG in 2012, sued by WV

counties in 2017 and subjected to a Congressional hearing for its WV conduct in 2018. Against

this background, Plaintiffs are entitled to know whether the Distributor Defendants conducted any

internal investigation regarding distribution practices within West Virginia. If not, the answer

should be “none.” We ask that an order be entered which compels each Distributor Defendant to

clearly and concisely answer this request. We further request that if the Distributor Defendants

have indeed already produced responsive documents that they be required to identify to Plaintiffs

the Bates number for each document.

       Combined Request No. 11: Please produce all presentations, including
       PowerPoints or slide decks, referencing the distribution of prescription
       opioids in West Virginia.
       Cardinal Health has agreed to conduct a reasonable search in the files of agreed-upon

custodians as well as relevant noncustodial sources. Cardinal identified two previously produced

documents responsive to this request but has neither provided a date certain by which its search

for additional documents will be complete nor certified that the two documents already identified

are the only responsive documents within their prior production that is responsive. ABC referenced

fourteen (14) documents previously produced; none of which pertain to West Virginia. These

responses are not sufficient. For instance, it is inconceivable that ABC’s response would omit this

PowerPoint presentation:




                                                7
 Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 8 of 18 PageID #: 1512




ABDCMDL00269301. Or this memo which was found buried in ABC’s production of some

385,000 documents in CT1:




                                         8
Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 9 of 18 PageID #: 1513




                                    9
 Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 10 of 18 PageID #: 1514



       We are deeply concerned that third-party discovery revealed the trade group, Healthcare

Distribution Alliance (“HDA”), convened numerous meetings which were attended and chaired

by the Distributor Defendants regarding the opioid crisis.         Yet, none of the powerpoints,

presentations, slide decks, memoranda or internal communications produced by the Distributor

Defendants reflect these conversations. For instance, the following is a summary of some of the

documents Plaintiffs have mined:

         On February 16, 2012, the HDA Executive Committee met at The Lodge of Pebble Beach
in Pebble Beach, California (HDA_MDL_000020020) wherein the decision was made to retain
outside counsel to draft an amicus brief in the Cardinal Health v. Eric Holder litigation. This
litigation arises out of the first DEA administrative proceeding against the Big3 which
recommended Cardinal Health’s license be revoked. The litigation was eventually settled with
Cardinal Health paying an enormous fine.
        On April 6, 2012, an HDA Executive Committee Conference call was conducted to
“address recent activity with respect to suspicious order monitoring and the role of healthcare
distributors. HDMA has testified before Congress and prepared an amicus curiae brief for filing
with the federal Court of Appeals in the Cardinal v. Holder litigation.” Chairman Moody (Mutual
Wholesale Drug Company) and Vice Chairman Neu (ABDC) “expressed concern about the trend
of recent developments” and thought it time for the Executive Committee to review recent events
and “plot a course for going forward.” HDA_MDL_000020027 (emphasis added).
        On June 10, 2012, the HDMA Executive Committee met at JW Marriott San Antonio Hill
Country in San Antonio, Texas (HDA_MDL_000020030) wherein HDMA confirmed it “filed an
amicus curiae brief in support of Cardinal Health's position before the Federal Court of Appeals
for the District of Colombia Circuit. Cardinal subsequently reached a settlement with DEA and
withdrew its appeal. The DEA administrative proceeding was terminated; Cardinal Health agreed
to a two-year suspension of its Lakeland facility registration and some enhanced regulatory
oversight by DEA.” Mr. Mike Kaufmann (Pharmaceutical Segment, Cardinal Health, Inc,)
thanked the Executive Committee members and HDMA for its support during its litigation with
DEA.
        On September 30, 2012, the HDMA Executive Committee met at The Ritz Carlton Palm
Beach in Manalapan, Florida (HDA_MDL_000020036) wherein the recently filed “West Virginia
Lawsuit” was discussed. West Virginia Attorney General Darrell McGraw filed suit against 14
out-of-state drug distributors alleging violations of the State Controlled Substances Act and
Consumer Credit and Protection Act for their roles in allegedly supplying controlled substances to
state "pill mills." Mr. John Parker (HDMA Vice President, Communications) presented an update
on the current state of play regarding how wholesalers are being portrayed in the media and their
implications for HDMA members. The GPPC has recommended a strategy of education, advocacy
and collaboration. The goal is to find a public relations firm to help execute the strategy. Proposals
                                                 10
 Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 11 of 18 PageID #: 1515



from APCO and GMMB will be made to the Board on October 1, 2012. Discussion ensued
regarding the scope of a PR program and the possibility of handling some of this work with staff
and member assets. No decisions or recommendations were made. PR firm proposals will be
considered by the full Board and the Executive Committee and staff will put together a plan
including HDMA staff, member, and third-party assets.
        Shortly thereafter, the HDMA “approved the selection of APCO Worldwide to partner with
HDMA and its member companies on the development of a communications strategy to address
the issue of prescription drug abuse and diversion.” HDA_MDL_000217059_R.
        On November 16, 2012, an Executive Committee Conference call was conducted
(HDA_MDL_000020042) wherein President Gray drew the Executive Board's attention to the
November 16, 2012 edition of the WALL STREET JOURNAL, which had a story about DEA bringing
actions against FedEx and UPS with respect to controlled substances. He noted that DEA's efforts
have broadened the initiative and created potential allies for HDMA and its members. Mr. John
Parker (HDMA Vice President, Communications) discussed the Phase I proposal of APCO’s
COMMUNICATIONS INITIATIVE ON PRESCRIPTION DRUG ABUSE AND DIVERSION
including a strategic communications effort to address prescription drug abuse and diversion with
a focus on the contributions made by distributors. APCO proposed qualitative and quantitative
research designed to arm HDMA with the appropriate resources to identify threats, mitigate risks,
educate primary stakeholders and build the foundation for a leadership platform. The research
phase would last approximately three months with findings to be shared with the Executive
Committee at its next meeting on February 22, 2013.
        On December 14, 2012, an Executive Committee Conference call was conducted
(HDA_MDL_000020046) to address interest in and need for HDMA participation in established
or ad hoc organizations designed to expand and deepen the voice of pharmacy stakeholders in
public policy debates.
       On February 22, 2013, the HDMA Executive Committee met at The Four Seasons Hotel
in Washington, D.C., (HDA_MDL_000020049) wherein the “State of West Virginia Lawsuit” was
                                     discussed. “Former West Virginia Attorney General
                                     Darrell McGraw sued 14 out-of-state drug distributors
                                     alleging violations of the state Controlled Substances
                                     Act and Consumer Credit and Protection Act for their
                                     roles in allegedly supplying controlled substances to
                                     state "pill mills." With Mr. McGraw's recent defeat in
                                     the election of Republican opponent Patrick Morrisey,
                                     it is unclear whether or on what schedule these lawsuits
                                     will proceed. Mr. Moody reported that recently district
                                     attorneys in counties in West Virginia have brought or
                                     threatened similar lawsuits on a local basis. Staff was
                                     asked to gather additional information about these
                                     actions and circulate it to members.” Mr. John Parker
                                     (HDMA Vice President, Communications) provided a
                                     brief background on Phase 1 of the public relations
                                            11
 Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 12 of 18 PageID #: 1516



project and the selection of APCO to be the public relations partner. Mr. Michael Tuffin (Managing
Director, Washington, DC, APCO Worldwide) introduced the work to date, which involved mostly
research of opinion leaders and views of thought leaders about the problem of controlled substance
diversion and abuse and the roles played by doctors, clinics, distributors, manufacturers and
government. HDA_MDL_000031703. APCO conducted a series of focus groups and interviews,
looking at who opinion leaders blame for drug abuse and diversion and possible solutions.
Importantly, the focus group revealed that “Without access to data, respondents question how
distributors can be held responsible.” HDA_MDL_000031775. The Executive Committee voted
to approve the continuation of the project - complete Phase I and initiate a Phase II that builds on
the stakeholder research findings and key messages. HDA_MDL_000217059_R
        On April 25, 2013, the HDMA distributed its Crisis Playbook: An Interactive Guide to
Crisis Communications (HDA_MDL_000072090) to the Executive Committee and Board of
                                              Directors (including Cardinal Health, McKesson
                                              and                            AmerisourceBergen).
                                              HDA_MDL_000217059_R.                  The 44-page
                                              playbook identified the objective of providing clear
                                              guidelines for classifying crisis situations, defining
                                              roles and responsibilities in a crisis situation,
                                              creating an easy-to-use, step-by-step crisis response
                                              protocol and having ready-to-use materials on hand
                                              for risk situations. The playbook set forth several
                                              “Diversion Issues Scenarios” including instructions
                                              on how to respond to a DEA registration
                                              suspension. In what would prove to be a prophetic
reflection of a future propaganda campaign, the playbook rhetorically asks: “Does this present an
opportunity for HDMA to proactively push its message of misdirected DEA enforcement with
national media?” Similar playbook protocols are set forth for diversion lawsuits and a
Congressional inquiry. The playbook was approved and authorized by the HDMA Executive
Committee which included senior management from Cardinal Health, McKesson and
AmerisourceBergen.
       On June 2, 2013, the HDMA Executive Committee and Board of Directors met at J.W.
Marriott Orlando, Grande Lakes Orlando, FL (HDA_MDL_000020057) wherein APCO presented
HDMA-APCO          Stakeholders       Research      and     External Positioning Project.
HDA_MDL_000031691. The study concluded that primary distributors rank very low on the
"who's to blame" list for prescription drug diversion and misuse.
       On September 29, 2013, the HDMA Executive Committee and Board of Directors met at
The Greenbrier in White Sulphur Springs, West Virginia. HDA_MDL_000020063. Mr. Patrick
Kelly (HDMA Senior Vice President, Government Affairs) provided an update on legislation
being developed in the House by Representatives Tom Marino (R-PA) and Marsha Blackburn (R-
TN) which addresses/advances HDMA interests. The legislation would define "imminent danger"
and allow a corrective action plan as an intermediate step before a DEA license suspension is
considered. HDMA members continue to have difficulty with DEA inspections/audits due, in large
                                                12
 Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 13 of 18 PageID #: 1517



part, to not knowing what is required of the distributor to address "suspicious orders."
HDA_MDL_000019851. In addition, DEA has been referring to the industry compliance
guidelines on suspicious orders in certain legal documents, resulting in the implication that it is
"an industry standard." Since these guidelines were never intended to constitute a "standard," they
have been taken down from the HDMA website. HDA_MDL_000019851.
        On February 27, 2014, the HDMA Executive Committee met at The Ritz-Carlton Tysons
Corner in McLean, VA, just outside Washington D.C. HDA_MDL_000020063. The primary
purpose of the meeting was the discussion of H.R. 4069, sponsored by Representatives Marino (R-
PA) and Blackbum (R-TN) which was introduced as "Ensuring Patient Access and Effective Drug
Enforcement Act of 2014." The legislation is designed to clarify existing authorities under the
Controlled Substances Act by requiring greater transparency of the enforcement process and
developing a forum to bring supply chain stakeholders, law enforcement, patient groups, providers,
and regulators together to identify solutions to prescription drug abuse. HDMA is seeking
additional sponsors, including interested Democrats in the House and Senate. The legislation
addresses distributors' concerns with the lack of clarity in DEA's current enforcement scheme and
would put in place the option of a corrective action plan prior to suspension. Such a process is
currently available under the Federal Food, Drug, and Cosmetic Act. Several members highlighted
the importance of the legislation and directed staff to identify and engage additional resources to
assist. On motion duly made and seconded, the Executive Committee allocated up to $250,000 to
be taken from reserves to hire a lobbyist to support H.R. 4069.
        On June 1, 2014, the HDMA Executive Committee met at the J.W. Marriott Desert Ridge
in Scottsdale, Arizona. HDA_MDL_000020079. Mr. Kelly provided an overview of HDMA
activity regarding drug abuse and diversion, There have been seven Congressional hearings in the
past two months focusing on the issue with HDMA President, John Gray, testifying before the
House Energy and Commerce Health Subcommittee. HDMA provided support for the
Marino/Blackburn legislation. The Marino/Blackbum bill has been reintroduced with two
Democratic co-sponsors Representative Welch (D-VT) and Representative Chu (D-CA). Key
elements, including provisions regarding corrective action plan and clear definition of tenns,
remain in the bill. Provisions requiring drug testing and background checks have been removed.
The working group concept has been replaced with a joint report from FDA/CDC on federal efforts
to address prescription drug abuse and the potential impact of these efforts on patients and supply
chain entities. Congressman Marino has requested a meeting with U.S. Attorney General Eric
Holder, which is scheduled for June 9. Representatives from HDMA, NACDS, and the National
Community Pharmacists Association (NCP A) will attend. A discussion ensued as to the
appropriate representatives from HDMA. The matter will be further discussed with outside
counsel, Linden Barber, Esq., who will be accompanying the industry groups.
        On September 28, 2014, the HDMA Executive Meeting met at The Montage Laguna Beach
in Laguna Beach, California. HDA_MDL_000020084. Mr. Kelly provided an update on
legislative issues. H.R. 4709, the Marino/Blackburn bill, has passed the House. A companion bill,
S.B. 2862 is pending in the Senate, and due to time limitations there is a slight chance of
consideration and adoption in 2014. The Association continues in its efforts to schedule a meeting
with the Assistant Attorney General to discuss drug abuse and diversion matters. Representatives
                                                13
 Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 14 of 18 PageID #: 1518



Blackburn (R-TN) and Marino (R-PA have sent a letter to the Department of Justice seeking an
investigation into inflammatory remarks made by DEA Deputy Administrator Rannazzisi. HDMA
continues to work cooperatively with the Alliance to Prevent the Abuse of Medicines as well as
the Pain Care Forum.
        On June 7, 2015, the HDMA Executive Committee met at the JW Marriott San Antonio
Hill Country in San Antonio, Texas. HDA_MDL_000020094. Mr. Gray and Mr. John Parker
(HDMA Senior Vice President, Communications) provided background on litigation in West
Virginia filed in 2012 against 13 distributors, 11 of whom are HDMA members. In essence, the
lawsuit alleges that those distributors are improperly supplying controlled substances to West
Virginia "pill mills," to the detriment of the state and legitimate patients who need controlled
substances. Recent media reports have insinuated that distributors arc responsible for controlled
substance problems in West Virginia, including unlawful diversion and increased difficulty in
getting controlled substances for legitimate uses. Ms. Janet Goss (GMMB) discussed how HDMA
could engage the media to the industry's benefit, including a three-level strategy. Following
discussion, there was general agreement that HDMA needs to engage the media. Toward that end,
HDMA staff and GMMB will refine Level 1 (taking a strong, visible role in the passage of S. 483;
engaging in proactive and reactive media outreach with other stakeholders in West Virginia to
offer deep background briefings) and Level 2 (convening a public/private summit to address
relevant issues with key stakeholders and reaching out to Sen. Manchin and staff) for further
review by legal counsel of affected member companies. There was also genera] agreement that
Level 3 {developing an HDMA-led pilot reporting program on drug distribution volume) may not
be feasible or desirable.
       On February 18, 2016, the HDMA Executive Committee met at The Lodge at Pebble Beach
in Pebble Beach, California. HDA_MDL_000020104. HDMA Vice Chairman Jon Giacomin
(Cardinal Health, Inc.) chaired the meeting. In attendance was Robert Mauch (President,
AmerisourceBergen Drug Corporation) and Mark Walchirk (President, US Pharmaceutical,
McKesson Corporation).
        The status of the Masters litigation as well as a discussion of the draft amicus curiae brief
to be possibly filed on behalf of HDMA would be discussed later in the meeting, led by President
Gray and HDMA General Counsel Elizabeth Gallenagh.
        In January 2016, the West Virginia Attorney General filed suit against McKesson for
"failing to identify, detect, report, and help stop the flood of suspicious drug orders." Counsel
Frank characterized the series of DEA and state actions as efforts to improperly expand
distributors' responsibilities beyond simply reporting suspicious orders to actually preventing the
distribution of controlled substances to licensed dispensers. States are bringing these actions for
similar reasons but also in an effort to collect monetary damages and penalties. Discussion ensued
regarding how distributors can be viewed as part of the "solution" as opposed to being targeted as
the "problem." Greater access to ARCOS data and/or legally pem1issible data sharing was briefly
discussed. President Gray reported that HDMA will be meeting February 29, 2016, with new DEA
Acting Administrator Chuck Rosenberg and Special Agent Louis Milione, Deputy Assistant
Administrator for DEA's Office of Diversion Control.

                                                 14
 Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 15 of 18 PageID #: 1519



        General Counsel Elizabeth Gallenagh drew the Executive Committee's attention to a draft
amicus curiae brief to be considered in connection with Masters' appeal of the DEA Suspension
Order. At its September 27, 2015 meeting, the Executive Committee approved outside counsel
preparing a draft brief which raised relevant public policy and legal issues but did not specifically
support Masters or criticize DEA. The central theme of the draft brief is that DEA must follow
statutory and regulatory requirements regarding the imposition of suspicious order reporting
notice-and-comment rulemaking required. The brief also seeks to place the role and capabilities of
the distributor in context, noting that distributors neither prescribe, nor dispense controlled
substances, and therefore are in no position to adjudicate the legitimacy of an order. Rather,
distributors can and do report "suspicious orders" based upon customer order histories. Discussion
ensued with all members of the Executive Committee generally supporting filing of the amicus
curiae brief. Several members suggested softening the tone and including a statement that HDMA
takes no position on the propriety of Masters' actions. Action: On motion duly made and seconded,
the Executive Committee unanimously approved filing of an amicus curiae brief subject to final
review and approval of the brief. Action: On motion duly made and seconded, the Executive
Committee agreed to allow NACDS to join the brief so long as no objectionable substantive
changes were made. Note: On February 10, 2016, the U.S. Court of Appeals suspended the briefing
schedule in the Masters litigation subject to further order. This will permit additional time for
HDMA to meet with DEA (February 29, 2016) and review Appellate Masters' brief.
       Mr. Patrick Kelly (HDMA Executive Vice President, Government Affairs) provided an
update on drug abuse and diversion matters. S. 483 passed the Senate Judiciary Committee with
Floor action likely relatively soon. Staff is working with supporters in the House.
       On June 12, 2016, the HDMA Executive Committee met at The Broadmoor in Colorado
Springs, Colorado. HDA_MDL_000020110. Following a brief introduction by President and CEO
John Gray, Ms. Elizabeth Gallenagh (Senior Vice President, Government Affairs and General
Counsel) and Mr. John Parker (Senior Vice President, Communications) led a discussion on
whether and how HDMA should be prepared to respond to negative media impact and
misinformation regarding the role of drug distributors in the abuse of prescription opioids, whether
in connection with ongoing West Virginia litigation or possible similar litigation in other states.
Following discussion, there was general agreement that HDMA should reconstitute its Working
Group to further study this issue and report back to the Executive Committee.
       On September 25, 2016, the HDMA Executive Committee met at The Greenbrier in White
Sulphur Springs, WV Counsel. HDA_MDL_000020112. Frank also provided a brief update of
the In Re: Masters Pharmaceuticals matter where HDA has filed an amicus curiae brief
challenging DEA's handling of the matter on a procedural basis.
        On February 22, 2017, the HDMA Executive Committee met at The Lodge at Pebble Beach
Pebble Beach, CA. HDA_MDL_000020118. An update was provided the “highly inflammatory
media environment” regarding the role of wholesalers as well as the cases that have been brought
in West Virginia. Mr. Robert Schooling (Reservoir Communications Group) discussed a proposal
for the development and roll-out of a six-month Communications Program, explaining the role, in
appropriate context, of the distributor.

                                                 15
 Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 16 of 18 PageID #: 1520



       We ask that an order be entered which compels the Distributor Defendants to produce all

documents in their possession, custody and/or control which discuss the opioid epidemic in West

Virginia. We further request that if the Distributor Defendants have indeed already produced

responsive documents that they be required to identify to Plaintiffs the Bates number for each

document.

Dated: February 21, 2020


                                           Respectfully submitted,

                                            Plaintiffs,

                                            THE CITY OF HUNTINGTON and
                                            CABELL COUNTY COMMISSION

                                            /s/ Michael J. Fuller, Jr.
                                            Michael J. Fuller, Jr. (WV Bar No. 10150)
                                            McHUGH FULLER LAW GROUP, PLLC
                                            97 Elias Whiddon Rd.
                                            Hattiesburg, MS 39402
                                            T: 601-261-2220
                                            F: 601-261-2481
                                            mike@mchughfuller.com

                                            Paul T. Farrell, Jr. (WVSB No. 7443)
                                            FARRELL LAW
                                            422 Ninth Street, 3rd Floor (25701)
                                            P.O. Box 1180
                                            Huntington, WV 25714-1180
                                            Tel: 304-654-8281
                                            paul@farrell.law

                                            Anne McGinness Kearse (WVSB No. 12547)
                                            Joseph F. Rice
                                            MOTLEY RICE LLC
                                            28 Bridgeside Blvd.
                                            Mount Pleasant, SC 29464
                                            Tel: 843-216-9000
                                            Fax: 843-216-9450
                                            akearse@motleyrice.com
                                            jrice@motleyrice.com

                                              16
Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 17 of 18 PageID #: 1521



                                  Mark Pifko (admitted pro hac vice)
                                  BARON & BUDD, P.C.
                                  15910 Ventura Boulevard, Suite 1600
                                  Los Angeles, CA 91436
                                  Tel: 818-839-2333
                                  mpifko@baronbudd.com




                                    17
 Case 3:17-cv-01362 Document 169 Filed 02/21/20 Page 18 of 18 PageID #: 1522



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 21, 2020, a copy of the foregoing

PLAINTIFFS’ MOTION TO COMPEL has been filed electronically using the Court’s

CM/ECF system and will be served via the Court’s CM/ECF filing system, which will send

notification of such filing to the attorneys of record at their e-mail addresses on file with the Court.

                                                       /s/ Michael J. Fuller, Jr..
                                                           Michael J. Fuller, Jr.




                                                  18
